In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-775V
                                          UNPUBLISHED


    KELLY STEELE,                                               Chief Special Master Corcoran

                         Petitioner,                            Filed: May 27, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Nancy Routh Meyers, Turning Point Litigation, Greensboro, NC, for Petitioner.

Kyle Edward Pozza, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES 1

       On June 25, 2020, Kelly Steele (“Petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2
(the “Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to
vaccine administration as a result of an influenza (“flu”) vaccine administered on October
2, 2018. Petition at 1. The case was assigned to the Special Processing Unit of the Office
of Special Masters.

       On October 29, 2021, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for a SIRVA. On May 19, 2022, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $47,500.00 for pain and
suffering and $503.41 to satisfy a lien from Hopkins Health Care, LLC – Priority Partners.
Proffer at 1-2. In the Proffer, Respondent represented that Petitioner agrees with the

1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
proffered award. Id. Based on the record as a whole, I find that Petitioner is entitled to an
award as stated in the Proffer.

        Pursuant to the terms stated in the attached Proffer, I award Petitioner:

    A. A lump sum payment of $47,500.00 (for pain and suffering) in the form of a
       check payable to Petitioner; and

    B. A lump sum payment of $503.41, representing compensation for satisfaction
       of the Medicaid lien, in the form of a check payable jointly to petitioner and:

                   Law Offices of Eugene Seidel, Trustee for Priority Partners
                                      107 Sudbrook Lane
                                     Baltimore, MD 21208

       Petitioner agrees to endorse the check to “Law Offices of Eugene Seidel, Trustee
       for Priority Partners” for satisfaction of the Medicaid lien.

     These amounts represent compensation for all damages that would be available
under Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision. 3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
           IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                     OFFICE OF SPECIAL MASTERS
*****************************
KELLY STEELE,               *
                            *
              Petitioner,   *
                            *
v.                          *                                   No. 20-775V
                            *                                   CHIEF SPECIAL MASTER
                            *                                   BRIAN H. CORCORAN
SECRETARY OF HEALTH         *                                   (ECF)
AND HUMAN SERVICES,         *
                            *
              Respondent.   *
*****************************

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

      On October 26, 2021, respondent conceded that entitlement to compensation was

appropriate under the terms of the Vaccine Act. On October 29, 2021, Chief Special Master

Corcoran issued a Ruling on Entitlement, finding that petitioner was entitled to vaccine

compensation for her Shoulder Injury Related to Vaccine Administration (“SIRVA”) and related

sequela.

I.    Amount of Compensation

       A. Pain and Suffering
       Respondent now proffers that, based on the Chief Special Master’s entitlement decision

and the evidence of record, petitioner should be awarded $47,500.00, for pain and suffering, in

the form of a check payable to petitioner. Petitioner agrees.

       B. Medicaid Lien
       Respondent proffers that petitioner should be awarded funds to satisfy the lien from

Hopkins Health Care, LLC – Priority Partners in the amount of $503.41, which represents full

satisfaction of any right of subrogation, assignment, claim, lien, or cause of action the State of
Maryland may have against any individual as a result of any Medicaid payments that the State of

Maryland or Priority Partners has made to or on behalf of Kelly Steele from the date of her

eligibility for benefits through the date of judgment in this case as a result of her alleged vaccine-

related injury suffered on or about October 2, 2018, under Title XIX of the Social Security Act.

         The above amounts represent all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.      Form of the Award

      The parties recommend that the compensation provided to petitioner should be made as

described below, and request that the Chief Special Master’s damages decision and the Court’s

judgment award the following:    1


         A. A lump sum of $47,500.00, in the form of a check payable to petitioner; and

         B. A lump sum payment of $503.41, representing compensation for satisfaction of the
            Medicaid lien, in the form of a check payable jointly to petitioner and:

                    Law Offices of Eugene Seidel, Trustee for Priority Partners
                                      107 Sudbrook Lane
                                     Baltimore, MD 21208

         Petitioner agrees to endorse the check to “Law Offices of Eugene Seidel, Trustee for

Priority Partners” for satisfaction of the Medicaid lien.

         These amounts represents compensation for all damages that would be available under 42

U.S.C. § 300aa-15(a)

         Petitioner is a competent adult. Evidence of guardianship is not required in this case.




1 Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.
                                                  2
                      Respectfully submitted,

                      BRIAN M. BOYNTON
                      Principal Deputy Assistant Attorney General

                      C. SALVATORE D’ALESSIO
                      Acting Director
                      Torts Branch, Civil Division

                      HEATHER L. PEARLMAN
                      Deputy Director
                      Torts Branch, Civil Division

                      LARA A. ENGLUND
                      Assistant Director
                      Torts Branch, Civil Division

                      /s/ Kyle E. Pozza_____________
                      KYLE E. POZZA
                      Trial Attorney
                      Torts Branch, Civil Division
                      U.S. Department of Justice
                      P.O. Box 146 Benjamin Franklin Station
                      Washington D.C. 20044-0146
                      Tel: (202) 616-3661
                      E-mail: Kyle.Pozza@usdoj.gov

Dated: May 19, 2022




                         3